Claimants appeal from an order of the Court of Claims, entered October 26, 1953, which dismissed the claims because of late filing. The claims were filed much too late to sue the State for the tort of an officer or employee of the State (Court of Claims Act, § 10, subd. 3). The claimants attempt to characterize their claims as being grounded in nuisance rather than in negligence but the claims are nevertheless claims for torts alleged to have been committed by officers or employees of the State. Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpem and Imrie, JJ. [205 Misc. 450.]